DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 and 9/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/10/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 17 of the claim, please change “the circuit comprising” to “the print head control circuit comprising” to clarify which of the already declared “circuits” (print head control circuit, driving signal selection circuit, diagnosis circuit) includes the claimed wiring and output circuits.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-14, 23-27, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kameyama et al. (US 2014/0247299 A1).
Regarding claims 1, 14, and 27:
	Kameyama et al. disclose a liquid discharge apparatus comprising:
a print head (100); and
a print head control circuit (Fig. 1) that controls an operation of the print head,
wherein, the print head includes
a driving element (122) that drives based on a driving signal (e.g. HE), so as to discharge a liquid from a nozzle (paragraph 19),
a driving signal selection circuit (120) that controls a supply of the driving signal to the driving element (paragraph 19),
a first terminal (one of 111-112),
a second terminal (the other of 111-112),
a third terminal (113),
a fourth terminal (114),
a fifth terminal (115),
a sixth terminal (117),
a seventh terminal (116), and
a diagnosis circuit (121) that diagnoses whether or not normal discharge of a liquid is possible, based on a first diagnosis signal (EX1) input to the first terminal (Fig. 3), a second diagnosis signal (EX2) input to the second terminal (Fig. 3), a third diagnosis signal (EX3) input 
wherein the print head control circuit includes:
	a first diagnosis signal propagation wiring (of “cables”) for propagating the first diagnosis signal (paragraph 18 & Fig. 3);
	a second diagnosis signal propagation wiring (of “cables”) for propagating the second diagnosis signal (paragraph 18 & Fig. 3);
	a third diagnosis propagation wiring (of “cables”) for propagating the third diagnosis signal (paragraph 18 & Fig. 3);
	a fourth diagnosis propagation wiring (of “cables”) for propagating the fourth diagnosis signal (paragraph 18 & Fig. 3);
	a fifth diagnosis propagation wiring (of “cables”) for propagating a fifth diagnosis signal which is input to the fifth terminal (paragraph 18 & Fig. 3) and indicates a diagnosis result of the diagnosis circuit (paragraphs 28-29);
	a first voltage signal propagation wiring (of “cables”) for propagating a first voltage signal (V) which is input to the sixth terminal (paragraph 18 & Figs. 2-3) and is supplied to the driving signal selection circuit (Figs. 1-2);
	a second voltage signal propagation wiring (of “cables”) for propagating a second voltage signal (GND) which is input to the seventh terminal (paragraph 18 & Figs. 2-3);
	a diagnosis signal output circuit (161) that outputs the first diagnosis signal, the second diagnosis signal, the third diagnosis signal, and the fourth diagnosis signal (Fig. 1); and
	a driving signal output circuit (161) that outputs the driving signal (Figs. 1-2),
	wherein, when the fifth diagnosis signal propagation wiring and the second voltage signal propagation wiring are electrically coupled to the print head, the fifth diagnosis signal propagation wiring and the second voltage signal propagation wiring are electrically coupled to each other via the fifth terminal and the seventh terminal (Fig. 3),

	wherein the first diagnosis signal propagation wiring and the second voltage signal propagation wiring are located to be adjacent to each other in a direction in which the first diagnosis signal propagation wiring and the second diagnosis signal propagation wiring are aligned (Figs. 1-3).
Regarding claims 10, 23, and 36:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the first diagnosis signal propagation wiring is also used as a wiring for propagating a clock signal (Figs. 1-3).
Regarding claims 11, 24, and 37:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the second diagnosis signal propagation wiring is also used as a wiring for propagating a signal for defining a discharge timing of the liquid (one of CLK and DATA: Figs. 1-3).
Regarding claims 12, 25, and 38:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the third diagnosis signal propagation wiring is also used as a wiring for propagating a signal for defining a waveform switching timing of the driving signal (LT: Figs. 1-3).
Regarding claims 13, 26, and 39:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the fourth diagnosis signal propagation wiring is also used as a wiring for propagating a signal for defining selection of a waveform of the driving signal (HE: Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 2014/0247299 A1) in view of Wade et al. (US 5699090).
Regarding claims 3, 16, and 29:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the fifth diagnosis signal propagation wiring is also used as a wiring for propagating a signal indicating a resistance of the print head (paragraphs 32-34 & Fig. 3).
	Kameyama et al. do not expressly disclose that the signal indicating a resistance may also indicate whether or not a temperature abnormality occurs in the print head.
	However, Wade et al. disclose that a signal indicating a resistance of a print head (via thermal sense resistor 23) may also indicate whether a temperature abnormality occurs in the print head (temperature indicates ejection abnormality: col. 5, lines 18-26).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize Kameyama et al.’s resistance signal to indicate whether a temperature abnormality occurs in the print head, as taught by Wade et al., and therefore disposing a temperature abnormality detection circuit on the print head.

Claims 4, 17, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 2014/0247299 A1) in view of Sugita (US 2008/0309425 A1).
Regarding claims 4, 17, and 30:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the print head control circuit comprises:
	a first ground signal propagation wiring (of the “cables”) for propagating a ground signal (paragraph 18 & Figs. 2-3).
	Kameyama et al. do not expressly disclose that the first diagnosis signal propagation wiring and the first ground signal propagation wiring are located to be adjacent to each other in the direction in which the first diagnosis signal propagation wiring and the second diagnosis signal propagation wiring are aligned.
	However, Sugita et al. disclose a print head control circuit that is able to achieve shielding effect even when relative displacement of the cables has been caused (paragraph 7), 
	Because Kameyama et al. utilizes the clock signal propagation wiring as the first diagnosis signal propagation wiring, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to include a first ground signal propagation wiring adjacent to each other in the aligned direction, as taught by Sugita et al., so as to ensure achievement of the shielding effect.

Claims 9, 22, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 2014/0247299 A1) in view of Shimono (US 2018/0345658 A1).
Regarding claims 9, 22, and 35:
	Kameyama et al. disclose all the limitations of claims 1/14/27, and also that the first diagnosis signal propagation wiring, the second diagnosis signal propagation wiring, the third diagnosis signal propagation wiring, the fourth diagnosis signal propagation wiring, and the fifth diagnosis signal propagation wiring are provided in the same cable (paragraph 18), and the cable is electrically coupled to the print head (paragraph 18 & Fig. 1).
	Kameyama et al. do not expressly disclose that the print head includes a first connector including the terminals and a substrate, wherein the first connector and the diagnosis circuit are provided on the same surface of the substrate.
	However, Shimono teaches a print head control circuit in which a print head has a first connector (FFC connector 72) including a plurality of control signal terminals (paragraph 155 & Figs. 3, 11-13) and a substrate (33),
	wherein the first connector and a diagnosis circuit (260) are provided on the same surface of the substrate (Fig. 13).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Kameyama et al.’s print head control circuit to include the substrate and first .

Allowable Subject Matter
Claims 5-8, 18-21, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nitta (US 2018/0272702 A1) disclose a print head control circuit comprising a plurality of terminals and wiring through which diagnosis signals are propagated, such that, when the diagnosis wirings are electrically coupled to the print head, some of the diagnosis wirings/terminals become electrically coupled (Figs. 5-6).
Umeda et al. (US 2018/0361739 A1) disclose a print head control circuit comprising a plurality of terminals and wirings through which diagnosis signals (SP, SN) are propagated, such that, when the diagnosis wirings are electrically coupled to the print head, some of the diagnosis wirings/terminals become electrically coupled (Fig. 3).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853